Citation Nr: 0201560	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  98-06 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
defective hearing in the left ear.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August 1959 to July 1961.

The veteran was granted service connection for defective 
hearing in the left ear, with associated tinnitus, in October 
1967, and was assigned a noncompensable (zero percent) 
disability rating.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted the veteran's claim of 
entitlement to service connection for tinnitus, assigned a 10 
percent evaluation for that disorder, and denied his claim of 
entitlement to a compensable evaluation for service-connected 
defective hearing, left ear.  In March 1998 the veteran filed 
a timely notice of disagreement only as to the noncompensable 
evaluation assigned to his service-connected defective 
hearing.  The RO subsequently provided the veteran a 
statement of the case.  In April 1998 the veteran perfected 
his appeal, and the issue was properly certified to the 
Board.  

The Board notes that the veteran presented for a hearing 
before a Decision Review Officer at the RO in February 1999.  
Subsequently, in November 2001, he appeared at a Travel Board 
hearing before the undersigned Member of the Board.  
Transcripts of both proceedings are of record.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
veteran currently has an average pure tone threshold of 30 
decibels in the right ear, with speech recognition ability of 
96 percent, and average pure tone threshold of 70 decibels in 
the left ear, with speech recognition ability of 84 percent.

2.  The veteran's hearing acuity in the right, non-service-
connected, ear is considered normal for rating purposes.  He 
is not totally deaf in that ear.

3.  The preponderance of the evidence indicates that the 
veteran currently has Level I hearing in his right ear and 
Level III hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable schedular evaluation for 
defective hearing, left ear, are not met.  38 U.S.C.A. § 1155 
(West 1991); Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code (DC) 6100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed a claim seeking a compensable evaluation 
for service-connected defective hearing, left ear in March 
1997.  

In May 1997 he was afforded a VA audiometric examination.  
The average pure tone threshold in his right ear was 28 
decibels and 72 decibels in his left.  His speech recognition 
scores for the Maryland CNC Word List were 100 percent in the 
right ear and 92 percent in the left.  The results of other 
diagnostic tests, which included a tympanogram and acoustic 
reflexes were normal.  The examiner noted that the veteran 
had a high frequency sensorineural type hearing loss in his 
right ear and a mild sensorineural type hearing loss, greater 
in the higher frequencies, in his left.  It was further noted 
that the veteran's test results did not indicate a need for 
immediate medical follow-up; however, it was advised that the 
veteran be re-evaluated in a year.  

The RO continued the veteran's noncompensable evaluation for 
service-connected defective hearing in the left ear in a 
supplemental statement of the case (SSOC) issued in March 
1998.  

The veteran was afforded another VA audiometric examination 
in December 1998 at which time his average pure tone 
threshold in the right ear was 28 decibels and 70 decibels in 
the left.  His speech recognition scores were 88 percent in 
the right ear and 72 percent in the left.  The tympanometry 
revealed normal eardrum mobility on both sides and his 
acoustic reflexes were normal on the right and in the lower 
mid range on the left, which was noted as consistent with 
hearing loss.  An ear, nose and throat (ENT) consult was 
recommended to rule out any possibility of retrocochlear 
pathology.  

In January 1999 an ear disease examination was performed, 
which revealed the veteran's auricle, external canal, 
tympanic membranes, tympanum, and mastoid to be within normal 
limits.  There was no evidence of active infection within the 
middle ear, external ear or inner ear.  The examiner 
recommended the veteran for a hearing aid.  

The veteran presented for a hearing before the Decision 
Review Officer in February 1999, at which time he reported 
difficulty hearing over competing background noise, and 
difficulty hearing women talk due to the relatively high 
pitch of the female voice.  The veteran indicated that, while 
wearing his hearing aid helps some, it also amplifies 
background noise and causes some echoing.  

In an SSOC issued in March 1999 the RO continued the 
veteran's noncompensable evaluation for his service-connected 
left ear hearing disability.  

In September 2000, the veteran had another VA audiometric 
examination, which indicated average pure tone thresholds in 
the right ear of 30 decibels and 70 decibels in the left.  
His speech discrimination scores using the Maryland CNC word 
list were 96 percent in the right ear and 84 percent in the 
left.  The examiner stated that the results indicated no 
change since the veteran's last audiometric examination in 
December 1998.  

The veteran appeared for a Travel Board hearing at the RO in 
November 2001.  He testified before the undersigned that he 
had difficulty hearing high-pitched sounds such as women's 
voices.  He said he was no longer wearing his hearing aid 
because of the background noise amplification and the 
echoing.  He specifically stated that his right ear was 
relatively normal.  When asked about any recent deterioration 
in his left ear, the veteran stated that any change since his 
last examination was minute.  The veteran emphasized that he 
had continual difficulty in hearing his wife and people in 
meetings and interviews.  He denied ever having any adverse 
action taken against him during his professional career due 
to his hearing loss.  

II.  Legal Analysis

A.  Preliminary Matters

In November 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, § 4, 
114 Stat. 2096, 2098-99.  The VCAA substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether any further 
development or remand to the RO is necessary in order to 
assure compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the SOC and SSOC's provided by the RO in March 
1998, March 1999, and October 2000, respectively, the veteran 
and his representative have been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
In fact, several audiometric examinations have been 
performed.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The U.S. Court of Appeals 
for Veterans Claims has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (West Supp. 2001)).  

B.  Applicable Law

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, during the pendency of this appeal, 
the Rating Schedule was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  64 Fed. 
Reg. 25,202-210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87 
(2001)).  In determining which version of the regulations to 
apply to the facts of this case, the Court of Appeals for 
Veterans Claims has held that, where a pertinent statute or 
regulation changes after a claim has been filed or reopened 
and before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). 

In this instance, neither Congress nor the Secretary has 
directed which regulations are to be applied under the 
circumstances of this case.  The version most favorable to 
the appellant must therefore be considered.  However, 
pursuant to 38 U.S.C.A. § 5110(g), the Board observes that, 
for any date prior to June 10, 1999, VA cannot apply the 
revised provisions of the hearing-loss rating schedule, even 
if they are more favorable.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the amended 
regulations).  See also 38 U.S.C.A. § 7104(c) (West 1991 and 
Supp. 2000); 38 C.F.R. § 14.507 (2001) (precedential opinions 
of the General Counsel are binding on the Board).

The Board finds that the change in the pertinent regulation 
was not a substantive change as applicable to this veteran's 
claim.  See 64 Fed. Reg. at 25,202, wherein the Secretary 
stated that "[t]he revisions of the sections addressing ear 
and other sense organs are part of the overall revision of 
the rating schedule based on medical advances, etc., rather 
than representing liberalizing interpretations of 
regulations."  Consequently, the change has no effect on the 
outcome of this claim.  See Edenfield v. Brown, 8 Vet. App. 
384 (1995).  The Board finds, therefore, that it may proceed 
with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110 
(2001).  See 64 Fed. Reg. 25,208-209, codified at 38 C.F.R. 
§ 4.85-4.87 (2001).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 Hertz (cycles per second).  The 
schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
service-connected defective hearing.  The evaluations derived 
from the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. §§ 4.85-4.87 
(1998); see also 38 C.F.R. § 4.85 (2001). 

Under both the new and old regulations, an examination for 
hearing impairment is to be performed using both a controlled 
speech discrimination test and a pure tone audiometry test.  
38 C.F.R. § 4.85(a) (1998); 38 C.F.R. § 4.85(a) (2001).  In 
the absence of a speech discrimination test, the regulations 
allow for numeric designations ranging from Level I to Level 
XI to be based only upon puretone averages.  However, numeric 
designations based solely upon puretone threshold averages 
are to be used only when an examiner certifies that the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) 
(2001).  An exception applies under the new regulations, 
which allow for a rating specialist to determine the numeric 
designations based solely upon puretone averages when the 
pure tone averages at each of the four specific frequencies 
is 55 decibels or more, regardless of whether an examiner has 
certified that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination.  38 C.F.R. § 4.86(a) (2001).



C.  Discussion

As noted above, the veteran seeks a compensable evaluation 
for his service-connected defective hearing in his left ear.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran's most recent audiometric tests were performed in 
September 2000.  At that time his average pure tone threshold 
in the left ear was 70 decibels.  His speech discrimination 
was 84 percent.  The examiner specifically noted no change in 
the veteran's left ear disability since his December 1998 
examination.  

Hearing loss is measured by objective testing devices, and VA 
regulations require a mechanical application of the Rating 
Schedule to the numeric designations, based upon audiometric 
examination results.  See Acevedo, Lendenmann, supra.

Under 38 C.F.R. § 4.85(b), Table VI, "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman numeral 
designation (Levels I - XI) for hearing loss based upon a 
combination of the percentage of speech discrimination and 
the puretone threshold average.  An 84 percent speech 
discrimination score and a 70 puretone threshold average are 
assigned to Level III. 

Pursuant to 38 C.F.R. § 4.85(f), where impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a numeric designation at Level 
I, subject to the provisions of 38 C.F.R. § 3.383(a)(3).  
(The latter regulation applies only where there is total 
deafness in the non-service-connected ear.)  Therefore, the 
veteran's non-service-connected right ear is assigned to 
Level I.  

"Table VII, 'Percentage Evaluations for Hearing Impairment,' 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect."  38 C.F.R. § 4.85(e).  
As discussed above, the veteran's non service-connected right 
ear is assigned to Level I.  His left ear is assigned Level 
III.  Under Table VII, a Level I and Level III hearing, 
considered together, warrant a zero percent (i.e., 
noncompensable) rating.  

The Board appreciates very much the sincere and forthright 
testimony of the veteran at his hearing before the 
undersigned.  However, we are obligated to apply the facts of 
record to the governing law.  In view of the foregoing, the 
Board finds that, based upon the audiometric evaluation 
findings of record, the veteran is not entitled to a 
compensable rating for hearing loss in his left ear.  See 
38 C.F.R. § 4.85.  


ORDER

A compensable evaluation for service-connected defective 
hearing in the left ear is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

